—Order, Supreme Court, New York County (Charles Ramos, J.), entered February 11, 1998, which, inter alia, dismissed various of plaintiffs causes of action without leave to replead, unanimously modified, on the law, to grant leave to replead the fourteenth cause of action for tortious interference with contract, and otherwise affirmed, without costs.
Inasmuch as the motion court properly granted plaintiff leave to replead its cause of action for breach of contract, it should not have dismissed the cause of action for tortious interference with contract without leave to replead on the ground that plaintiff failed to allege a breach of contract. We have considered plaintiffs other arguments and find them to be unavailing. Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.